DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
Response to Amendment
Applicant’s arguments filed 08 March 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
ternary partitioning, wherein a root node is recursively partitionable using said ternary partitioning . . .” (emphasis added) in the application as filed. For example, Fig. 3 of the specification discloses quad-tree binary-tree partitioning, but there is no mention of ternary/triple-tree partitioning. Similarly, parent application no.: 15/605,905, and provisional applications nos.: 62/486,939, 62/481,285, 62/481,671 disclose quad-tree binary-tree partitioning, but there is no mention of ternary/triple-tree partitioning. Moreover, provisional application no.: 62/341,210 does not describe any partitioning.
Dependent Claims 2-4 are also rejected because of the deficiencies of the parent claim(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al., US Patent Application Publication No.: 2018/0288408 A1 (please note the foreign application priority data JP 2015-207191, filed 21 October 2015), hereby Ikai, in view of Li et al., US Patent Application Publication No.: 2017/0208336 A1 (please note the provisional application no.: 62/279,233, filed 15 January 2016), hereby Li.
Ikai discloses the invention substantially as claimed. Regarding Claim 1, Ikai discloses an apparatus for decoding video data comprising one or more processors configured to:
“(a) receive a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows nodes to be split according to a partitioning technique, where said partitioning technique allows root nodes to be partitioned with . . . partitioning and with . . . partitioning, wherein a root node is recursively partitionable using said . . . partitioning and/or said . . . partitioning (Figs. 2-3, paragraphs [0095]-[0097], disclosing a video image decoding device and a variable length decoding unit that receives and identifies tree block division information; Fig. 3, and paragraphs [0048]-[0050], [0053], and [0056]-[0057], disclosing the tree block TBLK is divided into units for specifying intra-prediction or inter-prediction, and the division into each unit is expressed by recursive quadtree subdivision of the tree block TBLK; see also Fig. 5); 
(b) parsing said bitstream to generate at least one predictor based on an intra prediction mode signaled in the bitstream, the intra prediction mode selected from a plurality of intra prediction modes (Figs. 2-3, elements 11 and 14, and paragraphs [0070]-[0072], [0086]-[0087], and [0095]-[0097], disclosing the variable length decoding unit demultiplexes and thereby separates the coded data #1 of one frame into various types of information included in the hierarchical structure depicted in FIG. 3, and further discloses intra-prediction information (Fig. 3(d)) includes parameters for restoring an intra-prediction mode from a variety of modes, including most probable mode (MPM); see also Fig. 5) for calculating a prediction pixel P[x,y] at coordinate x,y for the coding unit (Figs. 2-3; Fig. 6(a)-(b), and paragraphs [0131]-[0134], disclosing a calculation for a prediction pixel P[x,y]; see also Fig. 5); 
(c) wherein the prediction pixel is calculated based upon a value where said value is determined based upon, a vertical pixel value being based upon a plurality of reconstructed pixel values of the next adjacent row above the coding unit, a horizontal pixel value being based upon a plurality of reconstructed pixel values of the next adjacent column left the coding unit, said vertical pixel value having an associated vertical weight, said horizontal pixel value having an associated horizontal weight, a summation of (i) said vertical pixel value multiplied by said vertical weight (ii) said horizontal pixel value multiplied by said horizontal weight and (iii) an adjustment value based upon said vertical weight and said horizontal weight, and a value based upon said summation shifted by a bit shift operation to the right (Fig. 6(a)-(b), and paragraph [0132], disclosing .”
However, although Ikai discloses quadtree partitioning but does not expressly disclose the claimed binary and ternary partitioning, Li does expressly disclose the following:
“(a) receive a bitstream indicating how a coding tree unit was partitioned into coding units according to a partitioning structure that allows nodes to be split according to a partitioning technique, where said partitioning technique allows root nodes to be partitioned with binary partitioning and with ternary partitioning, wherein a root node is recursively partitionable using said ternary partitioning and/or said binary partitioning (Fig. 9, and paragraph [0152], disclosing the entropy decoding unit may determine a tree structure as part of obtaining the syntax elements from the bitstream, in which the tree structure may specify how an initial video block, such as a CTB, is partitioned into smaller video blocks; Figs. 4B and 6A-6E, and paragraphs [0073]-[0078], disclosing not only a quad-tree-binary-tree (QTBT) structure, but also a multi-type-tree (MTT) partitioning structure (including three or more), which is still a recursive tree structure; Figs. 6A-6E, and paragraphs [0113]-[0118], visually disclosing binary-tree and triple-tree partitioning); . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ikai and Li (hereby Ikai-Li) to modify an apparatus for decoding video data of Ikai to use the claimed binary and ternary partitioning as in Li. The motivation for doing so would have been to create the advantage of allowing video data to be more flexibly partitioned, thus allowing for greater coding efficiency (see Li, Figs. 4B and 6A-6E, and paragraph [0032]).
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikai-Li, and in further view of Lin et al., JCTVC-F509: CE6.a: Report of Bidirectional UDI mode for Intra prediction (2011), hereby Lin.
Regarding Claim 3, Ikai-Li discloses:
“wherein a number of intra prediction modes available for coding the coding unit (Ikai, Fig. 4). . . .”
However, although Ikai-Li does not expressly disclose the claimed replacing two or more non-weighted intra prediction modes by a weighted intra prediction mode, Lin does expressly disclose the following:
“wherein a number of intra prediction modes available for coding the coding unit are reduced by replacing two or more non-weighted intra prediction modes by a weighted intra prediction mode (page 2, disclosing intra prediction modes 6 and 9 are unified among 33 angular modes).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ikai-Li and Lin to modify an apparatus for decoding video data of Ikai-Li to use the claimed number of intra prediction modes available for coding the coding unit are reduced by replacing two or more non-weighted intra prediction modes by a weighted intra prediction mode as in Lin. The motivation for doing so would have been to create the advantage of reducing redundancy in intra prediction modes (see Lin, page 2).
Allowable Subject Matter
Examiner notes that Claims 2 and 4 contain allowable subject matter, but each claim depends on Claim 1, which is currently rejected under 35 U.S.C. § 112(a), as noted above. If applicant overcomes the 35 U.S.C. § 112(a) rejection to Claim 1, then Claims 2 and 4 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose calculating a prediction pixel related to intra coding. For example, the following references show similar features in the claims, although not relied upon: Matsuo (EP 2890130 A1), Figs. 1-2, and page 3, Equation (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN M WALSH/Examiner, Art Unit 2482